Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-21-00081-CV

                 IN RE Olga Maria NARRO and Jose Elias Narro Arreazola, Relators

                                              Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 14, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relators have filed a petition for writ of mandamus and motion for temporary relief. We

have the power to issue writs of mandamus when “agreeable to the principles of law regulating

those writs.” TEX. GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a

petition and record showing “the trial court abused its discretion and that no adequate appellate

remedy exists.” In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig.

proceeding) (per curiam). Having reviewed the petition and documents included in the appendix,

we conclude relators have not satisfied their burden. Accordingly, we deny the petition and motion

for temporary relief. See TEX. R. APP. P. 52.8(a). 2

                                                          PER CURIAM

1
  This proceeding arises out of Cause No. 34885, styled In re J.E.N., pending in the 63rd Judicial District Court, Val
Verde County, Texas, the Honorable Roland C. Andrade presiding.
2
  Because we agree with relators that the circumstances do not require an abatement under Texas Rule of Appellate
Procedure 7.2, we also deny the Real Parties’ motion to abate.